Citation Nr: 1017087	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for eye surgery done 
at private facilities in August 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to May 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Bay Pines, 
Florida.  

In December 2009, a hearing was held at the St. Petersburg, 
Florida VA Regional Office (RO) before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the record.  

The Veteran contends that he was not told, prior to his 
surgery, that a prior authorization was required for 
treatment at non-VA facilities, at VA expense.  He further 
contends that VA doctors erroneously told him that nothing 
could be done for the cataract in his right eye.  These are 
essentially claims predicated on negligence or a wrongful act 
or omission of a VA employee.  The regulations provide that 
each person who makes such claim shall be furnished a copy of 
Standard Form 95, Claim for Damage, Injury, or Death, and 
advised to submit the completed form directly to the VA 
Regional Counsel having jurisdiction of the area.  38 C.F.R. 
§ 14.604 (2009).  The Board does not have jurisdiction over 
such claim.  It is referred to the VAMC for appropriate 
action.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The record shows that the Veteran presented medical records 
in person, in August 2008, and was told that such expenses 
need to be preauthorized.  The claim was denied and a letter 
was sent to the private medical facility, with a copy to the 
Veteran.  It stated that the VAMC was unable to locate a 
record of treatment being authorized at VA expense.  The 
Veteran's notice of disagreement was received in September 
2008.  

The VCAA notice letter and the statement of the case (SOC) 
were issued on the same day, in February 2009.  The VCAA 
notice told the Veteran that evidence needed to substantiate 
his claim would be evidence tending to show that the 
treatment should be authorized.  The Veteran presented 
arguments along those lines at the Board hearing.  On the 
other hand, the SOC presented a completely different basis to 
substantiate the claim.  It did say that pre-authorization 
was needed and was not obtained, but did not cite the 
applicable law and regulations in violation of 38 U.S.C.A. 
§ 7105(d)(1)(B) (West 2002).  It did set out the provisions 
of 38 C.F.R. § 17.120 and conclude that the criteria of that 
regulation were not met and payment by VA was prohibited.  
However, the VCAA notice did not tell the Veteran that he had 
to meet those criteria and The United States Court of Appeals 
for Veterans Claims (Court) has repeatedly held that the SOC 
is not an adequate substitute for the notice required by 
VCAA.  Thus, the case must be remanded for proper VCAA notice 
and a supplemental statement of the case (SSOC).  

The Veteran contends that VA clinicians told him they would 
not perform surgery on his cataracts.  This goes to the 
question of whether VA facilities were feasibly available, 
one of the criteria under § 17.120.  To resolve this 
question, the Veteran's medical records should be available 
for Board review.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should send the Veteran a 
VCAA notice letter that informs him of 
the criteria to substantiate his claim 
under the provisions of 38 C.F.R. 
§ 17.120 as well as the criteria for 
substantiating an authorized claim.  He 
should be told what evidence VA will 
furnish and what evidence he is 
expected to furnish.  

2.  The VAMC should append a complete 
copy of the Veteran's VA medical and 
administrative records from 2005 to 
date to the claim file.  

3.  After the Veteran is given a 
meaningful opportunity to participate 
effectively in the processing of his claim 
and given ample time to respond, the VAMC 
should readjudicate this claim in light of 
any evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC that cites the 
law and/or regulatory authority requiring 
pre-authorization of private treatment at 
VA expense, as well as the provisions of 
38 C.F.R. § 17.120.  An appropriate period 
of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



